United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 27, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-20749
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

NIKIA FRANKLIN,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 4:04-CR-190-ALL
                      --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Nikia Franklin appeals her sentence following her guilty-

plea conviction for being a felon in possession of a firearm.

Franklin argues that the district court committed reversible

error when it sentenced her based on facts not admitted by her.1

Although the Government argues that there was no Sixth Amendment

violation, it concedes that the district court erred by

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
       Franklin also complains in passing that the district court
relied on facts not charged in the indictment. To the extent
that she raises a Fifth Amendment challenge, that argument is
waived as inadequately briefed. See FED. R. APP. P. 28(a).
                           No. 04-20749
                                -2-

sentencing Franklin under the mandatory guidelines scheme held

unconstitutional in United States v. Booker, 125 S. Ct. 738

(2005).   The Government also concedes that Franklin preserved

this issue through her objection in the district court based on

Blakely v. Washington, 542 U.S. 296 (2004), and that it cannot

show that this error was harmless beyond a reasonable doubt.     See

United States v. Walters, 418 F.3d 461, 464 (5th Cir. 2005).

Accordingly, we VACATE Franklin’s sentence and REMAND to the

district court for resentencing in accordance with Booker.     See

United States v. Garza, 429 F.3d 165, 170 (5th Cir. 2005).